Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
On appeal, Asghar Oscar Safari (Plaintiff) challenges the district court’s grant of summary judgment in favor of his former employer, Cooper Wiring Devices, Inc. (Defendant), with respect to his claim alleging retaliatory discharge in violation of § 704(a) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a), and his claim alleging wrongful discharge in violation of the common law public policy of North Carolina as codified in the North Carolina Equal Employment Practices Act, N.C. Gen.Stat. § 143-422.2. Having carefully reviewed the briefs, the record, and the relevant law, we conclude that each of these challenges is without merit and affirm the judgment below on the reasoning of the district court as stated in its April 13, 2012 order. Safari v. Cooper Wiring Devises, Inc., 2012 WL 1247149 (W.D.N.C. April 13, 2012).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.